DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 17, 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 8-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Considering Claim 1:  Claim 1 recites a number of applying techniques in step g), but does not indicate if the techniques are required to be used together or can be used in the alternative.  As such the scope of the claim is indefinite, as it not clear what techniques are required in step g).  For the purpose of further examination, the claim will be interpreted as requrieing the techniques in the alternative.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 8, 9, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matejka et al. (US Pat. 4,517,228) as evidenced by Laughinghouse et al. (US Pat. 4,238,438), incorporated by reference in Matejka et al. (2:19-24).
Considering Claims 1, 4, and 14:  Matejka et al. teaches a process for manufacturing a composite board comprising the steps of providing wood particles or fibers in dry form (2:30-45); providing a liquid coating comprising 16 weight percent of an acrylic binder and 80 weight percent of talc/an inorganic particulate filler (4:58-68); forming a wood based mat from the wood particles or fibers (2:46-54); applying a layer of the coating to the mat prior to hot pressing (1:62-2:15); hot pressing the wood based mat into a solid wood board (2:46-54).  Matejka et al. teaches that the board has excellent paint hold-out (3:28-33), which implicitly teaches the application of paint/a liquid lacquer coating to the board.
	Matejka et al. teaches the process of the invention as being the same as in Laughinghouse et al.  (2:19-24).  Laughinghouse et al. teaches a pre-pressing step prior to applying a coating to the mat (Example I).  
Considering Claim 2:  Matejka et al. teaches adding a phenol formaldehyde binder to the composition (2:30-45).
Considering Claim 3:  Matejka et al. teaches the wood particles as being wood chips (2:30-45).
Considering Claim 6:  Matejka et al. teaches the binder as being a styrene-methacrylate resin (Example 1).
Considering Claim 8:  Matejka et al. teaches the process as forming a single layered mat (2:46-54).
Considering Claim 9:  Laughinghouse et al. teaches the pre-pressing step as occurring at ambient conditions (Example I).
Considering Claim 11:  Matejka et al. teaches the coating as being applied on both surfaces of the board (Abstract).
Considering Claim 12:  Matejka et al. teaches the heat treatment as being performed at 200 to 600 F (93-315 C) (2:45-54).
Considering Claim 13:  Matejka et al. teaches the wood product as being a fiber board or hardboard (2:18-34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Matejka et al. (US Pat. 4,517,228) as applied to claim 1 above, and further in view of Laughinghouse et al. (US Pat. 4,238,438).
Considering Claim 10:  Matejka et al. teaches the process of claim 1 as shown above.
	Matejka et al. is silent towards the means of applying the coating to pre-pressed board.  However, Laughinghouse et al. teaches using spray coating to apply a coating to an in-line wood board (Example I).  Matejka et al. and Laughinghouse et al. are analogous art as they are concerned with the same field of endeavor, namely wood based composite boards.  It would have been obvious to a person having ordinary skill in the art to have used the spray coating of Laughinghouse et al. in the process of Matejka et al., and the motivation to do so would have been, as Laughinghouse et al. suggests, it is a suitable means of coating a wood board in-line.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Matejka et al. (US Pat. 4,517,228) as applied to claim 1 above, and further in view of Yoshimura et al. (US Pat. 6,010,793).
Considering Claim 15:  Matejka et al. teaches the process of claim 1 as shown above.  
	Matejka et al. does not teach a protective layer formed on the surface of the board.  However, Yoshimura et al. teaches applying a protective film to a wood based board (Fig. 2).  Matejka et al. and Yoshimura et al. are analogous art as they are concerned with the same field of endeavor, namely wood boards.  It would have been obvious to a person having ordinary skill in the art to have applied the protective film of Yoshimura et al. to the wood board of Matejka et al., and the motivation to do so would have been, as Yoshimura et al. suggests, to protect the surface of the board from damage.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-29 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 8, and 9 of U.S. Patent No. 10,618,196 in view of Ziegler et al. (US 2015/0197943). 
Considering Claims16-18, and 26- 29:  Claim 1 of Patent ‘196 teaches a wood-based board comprising a) a base of wood particles and/or fibres, and b) a coating on the first and/or reverse side of the wood-based board, wherein the coating comprises i) at least one particulate filler material, having a ratio of particle size d.sub.80 to particle size d.sub.20 [d.sub.80/d.sub.20] from 0.5 to 1.0, and ii) at least one binder.
	Patent ‘196 is silent towards the amount of calcium carbonate and binder in the coating.  However, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have optimized the amount of the filler and the binder, and the motivation to do so would have been to increase the brightness of the coating.
Patent ‘196 does not teach applying a decorative finish to the board.  However, Ziegler et al. teaches applying a decorative paper with a melamine resin protective layer to a wood fiber board (¶0006).  Patent ‘196 and Ziegler et al. are analogous art as they are concerned with the same field of endeavor, namely wood composites.  It would have been obvious to a person having ordinary skill in the art to have used the decrotive layer of Ziegler et al. in the board of Patent ‘196, and the motivation to do so would have been, as Ziegler et al. suggests, to provide a decorative finish to the board.
Considering Claim 19:  Claim 3 of Patent ‘196 teaches that the at least one particulate filler material has i) a particle size d.sub.98 of <500 .mu.m, ii) a particle size d.sub.80 of 0.1 to 250 .mu.m, iii) a median particle size d.sub.50 of 0.1 to 150 .mu.m, and iv) a particle size d.sub.20 of 0.1 to 50 .mu.m.
Considering Claim 20:  Claim 4 of Patent ‘196 teaches that the surface of the coated side of the wood-based board has i) a brightness from 50 to 100%, according ISO R457 (Tappi452) and DIN 6167, ii) a yellowness from 2 to 70%, according ISO R457 (Tappi452) and DIN 6167, iii) L* from 50 to 100, according to DIN EN ISO 11664-4:2012, iv) a* from -5 to 10, according to DIN EN ISO 11664-4:2012, and v) b* from 0 to 30, according to DIN EN ISO 11664-4:2012.
Considering Claim 21:  Claim 5 of Patent ‘196 teaches that the surface of the coated side of the wood-based board has i) a maximum roughness amplitude Sz from 20 to 800 .mu.m, ii) an arithmetic mean roughness Sa from 2 to 80 .mu.m, and iii) a root mean square roughness Sq from 2 to 20 .mu.m (4:32-37).
Considering Claim 22:  Claim 6 of Patent ‘196 teaches the at least one particulate filler material has i) a particle size d.sub.98 of <500 .mu.m, ii) a particle size d.sub.80 of 0.1 to 250 .mu.m, iii) a median particle size d.sub.50 of 0.1 to 150 .mu.m, and iv) a particle size d.sub.20 of 0.1 to 50 .mu.m, and the surface of the coated side of the wood-based board has i) a brightness from 50 to 100%, according ISO R457 (Tappi452) and DIN 6167, ii) a yellowness from 2 to 70%, according ISO R457 (Tappi452) and DIN 6167, iii) L* from 50 to 100, according to DIN EN ISO 11664-4:2012, iv) a* from -5 to 10, according to DIN EN ISO 11664-4:2012, and v) b* from 0 to 30, according to DIN EN ISO 11664-4:2012, and i) a maximum roughness amplitude Sz from 20 to 800 .mu.m, ii) an arithmetic mean roughness Sa from 2 to 80 .mu.m, and iii) a root mean square roughness Sq from 2 to 20 .mu.m.  
Considering Claim 23:  Claim 8 of Patent ‘196 teaches that the wood-based board is a fibre board product, preferably a high-density fibre (HDF) board, medium-density fibre (MDF) board, low-density fibre (LDF) board, a particle board, an oriented strandboard (OSB), a hardboard or an insulation board.
Considering Claim 24:  Claim 9 of Patent ‘196 teaches that the wood-based board has a bending strength of > 5 N/mm.sup.2.
Considering Claim 25:  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, in the claimed amounts, made by a substantially similar process.  Therefore, the claimed effects and physical properties, i.e. the surface density would implicitly be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Claims 1-6, 8-13, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 8, 9, 13-18, and 20 of U.S. Patent No. 11,084,183 in view of Ziegler et al. (US 2015/0197943).
Considering Claims 1 and 15:  Claim 1 of Patent ‘183 teaches a process for the manufacturing of a wood-based board comprising the steps of a) providing wood particles and/or fibres, in dry form or in form of an aqueous suspension, b) providing a dry or liquid coating composition comprising at least one particulate filler material and at least one binder, c) forming a wood-based mat having a first side and a reverse side from the wood particles and/or fibres provided in step a), d) pre-pressing the wood-based mat of step c) into a pre-pressed wood-based mat, e) applying the dry or liquid coating composition of step b) on the first and/or reverse side of the pre-pressed wood-based mat obtained in step d), and f) hot pressing the pre-pressed wood-based mat obtained in step e) into a solid wood-based board.  
Claim 9 of Patent ‘183 teaches the at least one particulate filler material of step b) is provided i) in powder form, or ii) in form of an aqueous slurry comprising the filler material in an amount from 1.0 to 80.0 wt.-%, preferably from 30.0 to 78.0 wt.-%, more preferably from 50.0 to 78.0 wt.-% and most preferably from 55.0 to 70.0 wt.-%, based on the total weight of the aqueous slurry (5:53-60).  This overlaps the claimed range of 80 to 98% by weight.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have selected an amount of filler material in the overlapping portion of the claimed range, and the motivation to do so would have been, as Patent ‘183 suggests, it is a suitable amount of filler for the coating.
	Schrul et al. does not teach applying a decorative finish to the board.  However, Ziegler et al. teaches applying a decorative paper with a melamine resin protective layer to a wood fiber board (¶0006).  Schrul et al. and Ziegler et al. are analogous art as they are concerned with the same field of endeavor, namely wood composites.  It would have been obvious to a person having ordinary skill in the art to have used the decrotive layer of Ziegler et al. in the board of Schrul et al., and the motivation to do so would have been, as Ziegler et al. suggests, to provide a decorative finish to the board.
Considering Claim 2:  Claim 3 of Patent ‘183 teaches the wood material as being mixed with a binder or additive (5:23-36).
Considering Claim 3:  Claim 4 of Patent ‘183 teaches the wood material as being wood chips (5:38-39).
Considering Claim 4:  Claim 5 of Patent ‘183 teaches the at least one particulate filler material of step b) is selected from the group consisting of dolomite, ground calcium carbonate (GCC), preferably ground calcium carbonate (GCC) selected from the group comprising marble, chalk, limestone and mixtures thereof, precipitated calcium carbonate (PCC), preferably precipitated calcium carbonate (PCC) selected from the group comprising one or more of the aragonitic, vateritic and calcitic mineralogical crystal forms, magnesium hydroxide, talc, gypsum, titanium dioxide, kaolin, silicate, mica, barium sulphate, calcined clay, non-calcined (hydrous) clay, bentonite, inorganic or organic pigments and mixtures thereof (5:40-52).
Considering Claim 5:  Claim 20 of Patent ‘183 teaches the at least one particulate filler material of step b) is at least one particulate calcium carbonate-containing material having a median particle size d.sub.50 from 0.1 .mu.m to 150.0 .mu.m, more preferably from 0.2 .mu.m to 100.0 .mu.m and most preferably from 0.3 .mu.m to 50.0 .mu.m and/or a specific surface area of from 0.5 to 200.0 m.sup.2/g, more preferably of from 0.5 to 100.0 m.sup.2/g and most preferably of from 0.5 to 75.0 m.sup.2/g as measured by the BET nitrogen method (5:53-60).
Considering Claim 6:  Claim 8 of Patent ‘183 teaches the at least one binder of step b) is selected from the group consisting of alkyd resin, epoxy resin, epoxy ester resin, poly(vinyl alcohol), poly(vinyl pyrrolidone), poly(vinyl acetate), poly(oxazolines), poly(vinylacetamides), partially hydrolyzed poly(vinyl acetate/vinyl alcohol), poly((meth)acrylic acid), poly((meth)acrylamide), poly(alkylene oxide), polyether, saturated polyester, sulfonated or phosphated polyesters and polystyrenes, poly(styrene-co-(meth)acrylate), poly(styrene-co-butadiene), polyurethane latex, poly(n-butyl (meth)acrylate), poly(2-ethylhexyl (meth)acrylate), copolymers of (meth)acrylates, such as n-butyl(meth)acrylate and ethyl(meth)acrylate, copolymers of vinylacetate and n-butyl(meth)acrylate casein, copolymers of polyvinylchloride, gelatin, cellulose ethers, zein, albumin, chitin, chitosan, dextran, pectin, collagen derivatives, collodian, agar-agar, arrowroot, guar, carrageenan, starch, tragacanth, xanthan, or rhamsan and mixtures thereof (6:3-20).
Considering Claim 8:  Claim 13 of Patent ‘183 teaches that a single or multi-layer wood-based mat is formed in step c) (6:46-47).
Considering Claim 9:  Claim 14 of Patent ‘183 teaches that the pre-pressing step d) is carried out at ambient temperature, e.g. from 10 to 60.degree. C., more preferably from 15 to 30.degree. C., and/or a pressure ranging from 5 to 40 bar, preferably from 8 to 35 bar (6:48-52).
Considering Claim 10:  Claim 15 of Patent ‘183 teaches that coating step e) is carried out by metering size press, curtain coating, spray coating or roller coating (6:53-55).
Considering Claim 11: Claim 16 of Patent ‘183 teaches that the coating step e) is carried out on the first and reverse side of the pre-pressed wood-based mat to manufacture a wood-based board being coated on the first and the reverse side, and/or coating step e) is carried out a second time using a different or the same liquid coating composition of step b) (6:56-61).
Considering Claim 12:  Claim 17 of Patent ‘183 teaches that the hot pressing step f) is carried out at a temperature ranging from 130 to 260.degree. C., more preferably from 160 to 240.degree. C (6:62-65).
Considering Claim 13:  Claim 18 of Patent ‘183 teaches that the the wood-based board is a fibre board product, preferably a high-density fibre (HDF) board, medium-density fibre (MDF) board, low-density fibre (LDF) board, a particle board, an oriented strandboard (OSB), a hardboard or an insulation board (6:66-7:4).

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 8, 9, 13-18, and 20 of U.S. Patent No. 11,084,183 in view of Ziegler et al. (US 2015/0197943) as applied to claim 1 above, and further in view of Yoshimura et al. (US Pat. 6,010,793).
Considering Claim 14:  Patent ‘183 teaches the process of claim 1 as shown above.  
	Patent ‘183 does not teach a protective layer formed on the surface of the board.  However, Yoshimura et al. teaches applying a protective film to a wood based board (Fig. 2).  Patent ‘183 and Yoshimura et al. are analogous art as they are concerned with the same field of endeavor, namely wood boards.  It would have been obvious to a person having ordinary skill in the art to have applied the protective film of Yoshimura et al. to the wood board of Patent ‘183, and the motivation to do so would have been, as Yoshimura et al. suggests, to protect the surface of the board from damage.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 8-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767